 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDMor PaskeszandLocal 105,International Ladies'GarmentWorkersUnion,AFL-CIO.Case29-CA-1008April 30, 1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND ZAGORIAOn January 31, 1968, Trial Examiner SidneySherman issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the General Counsel, Respondent,and Charging Party filed exceptions to the Trial Ex-aminer's Decision, and supporting briefs, and theGeneral Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner'sDecision,the exceptions,briefs,and the entire record in the case, and herebyadopts the findings,conclusions,and recommenda-tions of the Trial Examiner as herein modified.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyordersthattheRespondent,Mor Paskesz,Brooklyn, New York, his agents, successors, and as-'We find,in agreementwith the TrialExaminer,that the Respondentviolated Section 8(a)(5) and (I) of the Act in view of its untimelywithdrawal from multiemployer bargaining without the consent of theUnion after the commencement of negotiations for a new contract, and byits refusal to adhere to the new contract thereafter negotiated by the As-sociation and the Union Nor were there any special circumstances justify-ing the Respondent's conduct as were present inU S Lingerie Corporation,170 NLRB 750 We further find that the factors relied on by the TrialExaminerin fn 15 of hisdecision do not warrant a departure from Boardpolicy as to remedyAccordingly,we shall order the Respondent to remedyits unfair labor practices by giving retroactive effect to all the terms andconditions of the 1967-70 contract from its effective date See ShamrockSystems, Inc, 155 NLRB 1120,Tulsa Sheet Metal Works, Inc,149 NLRB1487, 1503signs, shall take the action set forth in the Trial Ex-aminer's Recommended Order, as herein modified:1.Deletethatportionofparagraph2(a)beginning with "comply" and substitute the follow-ing:"give retroactive effect thereto from its effectivedate in 1967."2.Delete the period at the end of the first in-dented paragraph of the Appendix and substitutethe following:"and give retroactive effect to the terms and con-ditions of said agreement from its effective date in1967."TRIAL EXAMINER'S DECISIONSIDNEY SHERMAN, Trial Examiner: The chargeherein was served upon Respondent on June 5,' thecomplaint issued on August 31, and the case washeard on November 6 and 7. Briefs were filed by allparties.The only issue litigated was whetherRespondent's refusal to subscribe to a multiem-ployer contract violated Section 8(a)(5) and (1) ofthe Act.Upon the entire record,2 including my observa-tion of thewitnesses, I adopt the following findingsand conclusions.I.RESPONDENT'S BUSINESSMor Paskesz,3 hereinafter called Respondent, isengaged at his plant in Brooklyn, New York, in themanufacture of sportswear, as a contractor for vari-ous so-called "jobbers," who distribute such gar-ments to wholesale or retail outlets. The complaintalleges, and Respondent, in effect, conceded at thehearing," that Respondent annually performs ser-vices valued in excess of $50,000 for various firmslocated in the State of New York, each of whichannually ships more than $50,000 worth of goodsdirectly to out-of-State points. It is found thatRespondent is engaged in commerce under the Act.II.THE UNIONLocal 105,InternationalLadies' Garment Wor-kers Union, AFL-CIO,hereincalled the Union, is alabor organizationunder the Act.III.THE UNFAIR LABORPRACTICESThe sole issue raised by the pleadings is whetherAll dates relate to 1967, unless otherwise stated'For corrections of the transcript of testimony see the order of January10,196811 have struck from the name of Respondent as it appears in the com-plaint the phrase "d/b/a Mor Paskesz," since it is patently redundant'At the hearing Respondent's counsel orally withdrew the denial in hisanswer of the commerce allegations of the complaint relating to Respon-dent171 NLRB No. 20 MOR PASKESZ117Respondent violated Section 8(a)(5) and (1) of theAcy by refusing to adhere to the Union's currentcontract with Infants' and Children's Novelties As-sociation, Inc. (hereinafter called the Association).A. Sequence of EventsThe membership of the Association consists ofabout 200 firms, which, like Respondent, are en-gaged in the manufacture of sportswear under con-tract for jobbers. The Association has for manyyears bargained with the Union and a sister local ofthe Union on behalf of its members.' Respondent,who joined the Association in 1959, is one of thesmallest operators among the members of the As-sociation, having at times as few as four employees.In October 1964 the Association executed a con-tract which was due to expire on May 31, 1967. OnDecember 22, 1966, the Union gave the Associa-tion notice of intent to negotiate for a new con-tract.Negotiations began in February and con-tinued until May 26, when the negotiators reachedagreement on new terms, and embodied such termsin a "Memorandum of Agreement." This memoran-dum was duly ratified by the Association's board ofdirectors in mid-June, and the new union contractwas formally executed in September. It provides fora 3-year termendingMay 31, 1970.Meantime, Respondent had failed to maintain hisdues to the Association, being 4 months in arrearsinMay. On May 1, the Association warned himthat,unlesshe paid his arrears within 5 days, hewould be suspended. Respondent's tender of a partpayment was rejected, and, on May 15, he was ad-vised of his suspension.Upon learning of such suspension, the Uniondispatched a representative to Respondent, whowas referredto a clauseof the current contractwhich required that in case of resignation orsuspension an association member deposit with theUnion a cash bond for the faithful performance ofhisobligationsunder the contract.However,Respondent refused to post such a bond, and onMay 22 wrote the Union that the Association wasnot authorized to represent him in negotiations withthe Union. The Union thereupon called a strike athis premises, which was still in effect at the time ofthe hearing, and on June 1 the Union wrote himcharacterizing his letter of May 22 as an "untimelyeffort to escape coverage" under the recentlynegotiated association contract, and asserting thatthe Union considered him bound by such agree-ment.On July 3, Respondent met with Prastien, a unionagent, and indicated that his only reason for notsettling his difference with the Association and fornot adhering to the newly negotiated agreementwas the longstanding requirement in the Associa-tion's contracts that a member who worked fornonunion jobbers pay the Union the health andwelfare contributions provided for in the contract.6B.Discussion1.The appropriate unitRespondent conceded at the hearing, and it isfound, that as alleged in the complaint, the follow-ing unit is appropriate for purposes of collectivebargaining:All production employees of the employer-members of the Association, including opera-tors,machinepressers,underpressers,finishers, floor workers, and shipping clerks,but excluding cutters, markers, graders, and allsupervisors as defined in the Act.72.The Union's majority statusThe answer denies that the Union is the bargain-ing representative of those employees of Respon-dent included in the above unit, and at the hearingRespondent offered some testimony tending to in-dicate that his employees no longer desired to berepresented by the Union. However, the relevantquestion at this point is not whether a majority ofRespondent's employees still desire the Union butwhetherit is stillthe choice of a majority of the em-ployees in the appropriate, associationwide unit.'As the current contract recognizes the Union as theexclusive representative of such employees, andthere is nothing in the record to overcome the pre-sumptionarising from such recognition, it is foundthat the Union was at all times here relevantdesignated by a majority of the employees in theforegoing associationwide unit, including Respon-dent's employees, as their representative.3.The "withdrawal" issueThere is no dispute that up to mid-May, when:Thesister local represents three job categories (cutters, markers, andgraders)and the Union represents all other productionworkers. The resultof the bargainingby thetwo unions is incorporated in a single contractWhen a memberworked fora unionjobber,the contributionswere as-sessed only against the jobber.Respondent was at the time working mainlyfor nonunion jobbers.r Thisis the longstanding contract unit, for which the Union has bar-gained.As tothe exclusion of the cutters, markers, and graders, see fn. 5,above.After thehearing,Isolicitedmemorandafrom the parties on the ap-propriateness of such exclusionThe General Counsel contended,interalia,that the issue had not been litigated at the hearing.Respondent repliedthat this was immaterialbecause the issuewas "jurisdictional,"and the in-terestof justice required the Respondent be allowed to raiseit even now.However,Iam inclinedto agree with the General Counsel's contention.Had the issuebeenlitigated,the allegedappropriateunit mightwell havebeen justified on the groundthatitwas ahistoricalor residualgroup or thatthe excluded categories possessed craft skillsSee, e.g.,Rothschild-Kauf-man Co,Inc.,98 NLRB 353. Accordingly, I deem Respondent to beestopped fromnow raisingany objection to theunit'on the foregoingground.8 Sheridan Creations, Inc.,148 NLRB 1503, 1505-06, enfd. 357 F 2d 245(C.A.2,1966)9 Sheridan Creations, Inc , supra 118DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent was suspended by the Association, hisemployees formed part of the above-described,multiemployer unit. There is sharp disagreement,however, as to whether, after such suspension, theycontinued to be in that unit, and whether Respon-dent is bound by the subsequently concluded con-tract between the Union and the Association.The answer to these questions appears to dependon the applicability here of the Board's well-settledrule,stemming from its opinion inRetailAs-sociates,10that, absent consent thereto by the unioninvolved, a member of a multiemployer bargaininggroup may not withdraw therefrom after bargainingfor a new contract has begun, but is bound by theoutcome of the negotiations." The General Coun-sel and the Union contend (1) that there was in factno unequivocal withdrawal by Respondent from theassociation bargaining, (2) that, even if there weresuch a withdrawal, it was not timely, and (3) therewas no consent by the Union thereto. Respondent,on the other hand, contends that there was a time-ly, unequivocal withdrawal and that, in any event,the Union consented to the withdrawal. The issuesposed by the foregoing, opposing contentions willnext be considered.a.Did Respondent unequivocally withdrawfrom theAssociation bargaining?The General Counsel contends that here therewas no definitive "withdrawal" from group bargain-ing within the meaning of theRetail Associatesrule,because there was no complete severance of therelations between Respondent and the Association,since Respondent could at any time have effectedhis reinstatement by merely paying his delinquentdues, and would not have been required, as in thecase of expulsion from the Association, to reapplyformembership and tender a new initiation fee.This precise question does not appear to have beenheretofore considered by the Board.However, it seems that the critical question hereis not the effect of Respondent's suspension on hisfinancial obligations to the Association, but ratherthe effect thereof on the Association's authority torepresent him in future bargaining. There is nodispute that, as Miller, the Association's executivedirector, testified, the Association ceased on May15, to act as Respondent's representative in thecontract negotiations.Moreover, it is clear thatRespondent so interpreted his suspension, since onMay 22 he notified the Union that the Associationwas no longer authorized to represent him in thecollective bargaining.Accordingly, it is found, in accord with Respon-dent's contention, that on May 15, the date of hissuspension, the Association's authority to act forRespondent terminated just as effectively as if hehad withdrawn from the Association.b.Was the "withdrawal" timely?As already noted, the General Counsel contendsthat, even if Respondent's suspension be regardedas an unequivocal withdrawal from the joint bar-gaining, it was of no effect because untimely.It is abundantly clear fromRetail Associatesandsubsequent cases that any withdrawal from groupbargaining, after such bargaining has commenced,aswas the case here, is untimely. However, allthose cases involved the voluntary resignation ordefection of the respondent-employer from themultiemployer organization. It may be proper toconsider, therefore,whether the foregoing timelimitationon abstentions by an employer fromgroup bargaining should apply where, as here, theabsention is precipitated by the involuntary suspen-sion or removal of the employer from membershipin the multiemployer group.TheRetail Associatesrule is predicated on thedesirability of preserving the integrity of multiem-ployer units, and the assumed unstablizing effect onsuch units of permitting members to break awayduring the course of negotiations in the hope of ob-taining, through separate negotiations, more favora-blecontracttermsthanthosewhichareforeshadowed by the course of the bargaining. Inother words, the rule is designed to prevent disrup-tion of the multiemployer groupviaa race for bar-gaining leverage. However, such a race presupposesa deliberate, voluntary choice by the nonconform-ing employer, whereas, here, it is arguable thatthere was no such voluntary action but a forcedseparation of Respondent from the multiemployergroup. The General Counsel's answer to this argu-ment is (1) that theRetail Associatesrule isa per serule, so that any inquiry into the actual reason forseparation from the multiemployer unit is inad-missible, and (2) that, in any event, Respondent'sseparation from the unit, while involuntary in form,was in essence voluntary, and was for the purposeof obtaining more advantageous contract terms.As to (1), above, while the Board does not ap-pear to have passed on the precise point, theGeneral Counsel's position seems to find support inthe dictum by the court inSheridanCreations,supra.As to (2), the General Counsel points out thatRespondent's suspension was the result of hisvoluntary act in ceasing to pay dues to the Associa-tion, and that, as noted above, at his July 3 meetingwith Union Agent Prastien Respondent indicatedhiswillingness to make peace with the Union andthe Association, if he could be exempted from theburdensome requirement that he pay the stipulated"RetailAssociates, Inc ,120 NLRB 388, 395" Sheridan Creations,Inc , supra,The Kroger Co ,148 NLRB 569, WayneJohnson, 155 NLRB 674, 680 MOR PASKESZ119contributions to the Union's health and welfarefund, which amountedin his caseto about 8 per-cent of payroll or, allegedly, about $100 a week. 2All things considered,it isdifficult to escape theconclusion that, whatever the reason for Respon-dent's initial reluctanceearly in May to pay the as-sociation dues, his principal reason for continuingto withhold his dues after his suspension, even inthe face of prolonged picketing by the Union '13 wasnot the relatively small amount of his dues arrearsbut the far more substantial sum he would havebeen required to contribute to the Union's fundunder the association contract. Accordingly it isfound that the involuntary form of Respondent'sseparationfrom the group bargaining does notpreclude the application ofRetail Associateshere.c.Did the Union consent to Respondent'seliminationfrom the association unit?To prove that the Union consented to his"withdrawal" from the association unit, Respond-ent relies on the testimony of Cohen, a union offi-cer, that on May 15, when the Union received acopy of the Association's letter suspending Re-spondent, he dispatched Levin, a union businessagent, to Respondent to inform him that under para-graph 54 of the collective agreement it was "notcompulsory" to belong to the Association and thathe might sign "an independent agreement" with theUnion, which would conform to the terms of theassociation agreement.The contract clause in question appears in the1964-67 agreement and provides, in part, as fol-lows:When, during the term of this agreement, anymember of the Association resigns therefromor is suspended, said firm shall be requiredforthwith to deposit with Local 105 cashsecurity for the faithful performance of all ofthe provisions herein on his part to be per-formed.Levin confirmed that on the occasion referred toby Cohen he asked Respondent to post security asrequired in the contract.Concerning that incident, Respondent testifiedthat Levin told him that he did not have to belongto the Association if he deposited $5,000 with theUnion as security; that Levin further warned himthat, if he did not put up the $5,000 or restore him-self to goodstanding inthe Association, Respon-dent would have to close his shop; that Respondentpleaded inability to raise the $5,000; that later, onJune 1, Levin visited Respondent's premises anddemanded that he come to the union hall and sign a"new contract"; and that, when the witness refusedto comply, picketing was instituted. It is undisputedthat by letter of June 1, the Union rejected as "un-timely" Respondent's disclaimer of representationby the Association and took the position that hewas bound by the Association's negotiations.It is apparent from the foregoing that, relying ona rather strained construction of the aforequotedcontractclause,"theUnion offeredRespondentthe alternative of (1) reinstating himself as amember of the Association in good standing or (2)signing an individual contract, which conformed inall respects to the new association contract, andposting a performance bond, and that Respondentrejected both alternatives. It follows from this thatsuch consent as the Union may have given to theseverance of Respondent's employees from the as-sociation bargaining unit was predicated upon con-ditions that were not met. A consent given uponunfulfilled conditions is no consent. Accordingly, Ifind no merit in the Respondent's contention thatthe Union effectively consented to his ceasing toparticipate in the multiemployer bargaining.4.ConclusionUpon consideration of all the foregoing matters itis found that,by repudiating the current contract,Respondent violated Section 8(a)(5) and (1) of theAct.THE REMEDYIt having been found that Respondent violated itsbargaining obligation by repudiating the current as-sociation contract with the Union, it will be recom-mended that Respondent be required to assume theobligations of such contract. isCONCLUSION OF LAW1.Respondent is engaged in commerce underthe Act.2.The Union has at all times here relevant beenthe statutory representative of the employees of theemployer-members of the Association, includingRespondent, in the following, appropriate unit:All production employees, including operators,machinepressers,underpressers,finishers,12By contrast, Respondent'smonthly dues paymentswere only $20 amonth plus one half percent of payroll19Respondent admitted that the Union'spicketingof his shop hadcaused him substantial loss, which presumably far exceeded the amountthat was needed to remove his suspension.14The clause was evidently designed to ensure the performance of anemployer's obligations for the balance of the termof anexistingcontract,and does not seem to have been addressedto thesituationwhere, as here,an employer refusesto be boundin futuroby a newlynegotiatedassocia-tion contract." However,nothing herein is to be construed as requiring Respondent tocomplywith the provisionsof suchcontract pertaining to contributions tounion funds with respect to any period prior to the dateof thisDecision.Whether or not such retroactivitywould be properunder different circum-stances, it is not deemed equitable here, in view of(1) the novelnature ofthe legal questions bearing on Respondent's liability, (2) Respondent's ap-parent lack of sophistication and limited familiarityevenwith the Englishlanguage, and (3) Respondent'smeagre financial resources,which wouldmake the imposition of a retroactive obligation for contributions to theUnion's fundvirtually confiscatory 120DECISIONSOF NATIONALLABOR RELATIONS BOARDfloor workers,and shipping clerks,but exclud-ing cutters,markers, and graders,and all su-pervisors as definedin the Act.3.By refusing,withrespect to such unit, to ad-here to the Association contractfor the 1967-70period,Respondent has violated Section 8(a)(5)and (1) ofthe Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law, and upon the entire recordherein, it is recommended that Mor Paskesz, ofBrooklyn, New York, his agents, successors, and as-signs shallbe required to:1.Cease and desist from:(a)Refusing to sign, or otherwise manifest hisadoption of, the 1967-70 contract between Infants'and Children's Novelties Association, Inc., andLocal 105, International Ladies' Garment WorkersUnion, AFL-CIO, with respect to his employees inthe following bargaining unit:All production employees of Respondent andallother employer-members of the Associa-tion, including operators,machine pressers,underpressers, finishers,floor workers, andshipping clerks, but excluding cutters, markers,and graders, and all supervisors as defined inthe Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights guaranteed in Section 7 of theAct.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of theAct:(a) Forthwith,sign,orotherwisemanifestRespondent's adoption of the 1967-70 contractbetween said Association and Union, insofar as itapplies to employees of Respondent in the above-described unit, and comply therewith to the extentindicated in the section entitled "The Remedy."(b) Post at his plant in Brooklyn, New York, co-pies of the attached notice marked "Appendix.""Copies of said notice, on forms provided by the Re-gionalDirector for Region 29, after being dulyi" In the event that this RecommendedOrder is adopted by the Board,the words"a Decision and Order"shall be substitutedfor the words "theRecommended Order of a Trial Examiner" in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree ofthe UnitedStatesCourt of Ap-peals Enforcingan Order" shall be substituted for the words "a Decisionand Order."signed by Respondent or his representative, shall beposted by him immediately upon receipt thereof,and be maintained by him for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 29,inwriting, within 20 days from the receipt of thisDecision!' what steps have been taken to complyherewith.'''r In the event that thisRecommended Order is adopted by the Board,this provision shall bemodified to read. "Notify saidRegionalDirector, inwriting,within 10 days from the date ofthisOrder, whatstepsRespondenthas takento comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminerof the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL forthwith sign, or otherwisemanifestour adoption of, the agreementreached in September 1967, between Infants'and Children's Novelties Association, Inc., andLocal 105, International Ladies'GarmentWorkers Union, AFL-CIO.WE WILL NOT, by refusing to adopt such con-tract, or in any like or related manner, inter-fere with, restrain, or coerce our employees inthe exercise of the rights guaranteed in Section7 of the Act.MOR PASKESZ(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 16 Court Street, 4th Floor, Brooklyn, NewYork 11201, Telephone 596-5386.